Betts, J. (concurring):
If the relator had by the mistake of some State officials secured a draft upon the Comptroller for the sum of $50,000 for work which had not been performed, or for work for which the relator had been previously paid, I presume no person would seriously claim that upon that fact being discovered and presented to the court mandamus would lie to compel the Comptroller to audit such claim at $50,000 and to issue his warrant upon the State Treasurer for the payment therefor simply because relator had possession of a warrant for that amount. Tet much the same condition exists here.
It was ascertained by the State Canal Board that an apparent error had been made and an exorbitant amount, considering the nature and extent of the work performed by the contractor, had been awarded to the contractor, and a draft presented to the Comptroller for audit, in accordance with such original mistaken idea as to the character and extent of the work performed under the contract. The Canal Board learning that an error had been committed promptly rescinded its resolution approving of such amount prior to the Comptroller auditing the claim or the court issuing its peremptory writ of mandamus..
*584The authority for issuing this draft on the Comptroller was withdrawn before the court acted, hence the relator was in theposition of presenting to the'court a dishonored draft upon the Comptroller and the Comptroller refusing to audit such draft and to issue his warrant therefor. I think this was not only properly refused but the only kind of action that the Comptroller could take under the circumstances.
By statute claims of the kind here presented are to be paid by the Treasurer of the State “ on the warrant of the Comptroller, after due audit by him, upon the presentation of the draft of the Superintendent of Public Works to the order of the contractor.” (Laws of 1903, Chap. 147, § 13, as amd. by Laws of 1906, chap. 365.)
The audit of the Comptroller is required.
Mandamus will not lie to compel audit in any particular way or for any particular amount by the Comptroller of the State. (People ex rel. Grannis v. Roberts, 163 N. Y. 70.)
It follows that the order appealed from should be .reversed, with costs and disbursements to the Comptroller.